Case 19-03338   Doc 5   Filed 02/08/19   Entered 02/08/19 12:21:57   Desc Main
                           Document      Page 1 of 9
Case 19-03338   Doc 5   Filed 02/08/19   Entered 02/08/19 12:21:57   Desc Main
                           Document      Page 2 of 9
Case 19-03338   Doc 5   Filed 02/08/19   Entered 02/08/19 12:21:57   Desc Main
                           Document      Page 3 of 9
Case 19-03338   Doc 5   Filed 02/08/19   Entered 02/08/19 12:21:57   Desc Main
                           Document      Page 4 of 9
Case 19-03338   Doc 5   Filed 02/08/19   Entered 02/08/19 12:21:57   Desc Main
                           Document      Page 5 of 9
Case 19-03338   Doc 5   Filed 02/08/19   Entered 02/08/19 12:21:57   Desc Main
                           Document      Page 6 of 9
Case 19-03338   Doc 5   Filed 02/08/19   Entered 02/08/19 12:21:57   Desc Main
                           Document      Page 7 of 9
Case 19-03338   Doc 5   Filed 02/08/19   Entered 02/08/19 12:21:57   Desc Main
                           Document      Page 8 of 9
Case 19-03338   Doc 5   Filed 02/08/19   Entered 02/08/19 12:21:57   Desc Main
                           Document      Page 9 of 9
